Case 1:20-cv-24582-JLK Document 10 Entered on FLSD Docket 01/12/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-cv-24582-JLK

 VICTOR ARIZA,

        Plaintiff,

 vs.

 BOHO HUNTER, LLC, a Florida
 limited liability company,

        Defendant.
  ________________________________/

                           PLAINTIFF’S NOTICE OF SETTLEMENT

        Plaintiff VICTOR ARIZA, by and through his undersigned counsel, hereby provides notice

 that the parties have reached a settlement in principle and will be shortly executing all necessary

 paperwork resolving all claims and matters in the case. Accordingly, the parties respectfully request

 that the Court stay all further proceedings for twenty (20) days for the parties to complete the

 settlement paperwork and file a voluntary dismissal with prejudice.

        Dated: January 12, 2021.

        Respectfully submitted,

 RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
 Counsel for Plaintiff                                 DURAN, P.A.
 4800 N. Hiatus Road                                   Co-Counsel for Plaintiff
 Sunrise, FL 33351                                     4640 N.W. 7th Street
 T. 954/362-3800                                       Miami, FL 33126-2309
 954/362-3779 (Facsimile)                              T. 305/266-9780
 Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                       Email: pduran@pelayoduran.com

 By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
       RODERICK V. HANNAH                                    PELAYO M. DURAN
       Fla. Bar No. 435384                                   Fla. Bar No. 0146595
Case 1:20-cv-24582-JLK Document 10 Entered on FLSD Docket 01/12/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 12th day of January, 2021, a true and correct of the

 foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below:


 Alejandro Brito, Esq.
 ZARCO EINHORN SALKOWSKI
 & BRITO, P.A.
 Counsel for Defendant Boho Hunter, LLC.
 One Biscayne Tower
 2 South Biscayne Boulevard
 34th Floor
 Miami, FL 33131
 Email: abrito@zarcolaw.com


                                             /s/ Roderick V. Hannah
                                                 Roderick V. Hannah




                                                2
